*560The opinion of the Court was drawn up by
Davis, J.
This is an action of assumpsit for expenses incurred for the support of Eliza A. Holway, in the Insane Hospital. The settlement of the pauper is admitted to have been in the defendant town. The right to reimbursement is purely a statutory right, depending upon no equitable considerations, but arising solely from positive provisions of law. These provisions are doubtless designed, so far as is practicable, to distribute such burdens equitably among the towns. But one town cannot recover of another, unless strictly within the terms of the statute.
This right to reimbursement is given by the statute only for “ expenses incurred within three months next before written notice given to the town to be charged.” Such notice was given in this case, February 20th, 1856. The expenses incurred before that time, amounting to $16,17, were subsequently paid by the defendants. Afterwards, during the years 1856, 1857, and 1858, the plaintiffs paid various sums for the support of the pauper in the Hospital; but no other notice was given to the defendants. The right of action did not accrue until the sums due to the Hospital were paid. And the defendants having paid all that was due at the time of the notice, February 20th, 1856, the plaintiffs should have given a new notice of the expenses subsequently incurred and paid by them. Not having done so, they cannot recover. Palmer v. Dana, 9 Met., 585; Eastport v. East Machias, 40 Maine, 280.
It is unnecessary for us to consider the other points raised in the case. According to the agreement of the parties, a nonsuit must be entered.
Tenney, C. J., and Appleton, Cutting, May, and Kent, J. J., concurred.